Citation Nr: 1723286	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-45 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral pleural plaque formation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at an April 2013 Travel Board hearing.  The hearing transcript is of record.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the Ocala Regional Medical Center on March 3, 2011 was remanded by the Board in December 2013 so a travel Board hearing could be scheduled.  The record shows that a hearing on this issue has not yet been scheduled, and the issue has not been recertified to the Board.  Due to the amount of time which has passed since the Board's remand, this issue is being referred back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the rating period prior to June 3, 2014, bilateral pleural plaque formation was manifested by FVC of greater than 80 percent predicted, FEV-1 of greater than 80 percent of predicted, FEV-1/FVC of greater than 80 percent predicted, and DLCO (SB) of greater than 80 percent predicted.

2.  For the rating period from June 3, 2014,  bilateral pleural plaque formation was  manifested by FVC of greater than 80 percent predicted, FEV-1 of greater than 80 percent of predicted, FEV-1/FVC of greater than 80 percent predicted, and DLCO (SB) of between 66 to 80 percent predicted.


CONCLUSIONS OF LAW

1.  For the rating prior to June 3, 2014, the criteria for an initial compensable rating for bilateral pleural plaque formation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6633, 6845 (2016).

2.  For the rating from June 3, 2014, the criteria for a higher initial 10 percent rating for bilateral pleural plaque formation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6633, 6845 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2005 and March 2006 notice letters to the Veteran which addressed his initial service connection claim.  The Veteran has appealed the initial assigned rating.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under the VCAA.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the record VA treatment records, VA examinations, lay statements, and Board hearing testimony.

The Veteran was afforded VA examinations in July 2009, June 2014, and May 2016 to address service-connected bilateral pleural plaques.  The Board notes that prior October 2003 and January 2004 VA examinations obtained to address the initial service connection claim did not include pulmonary function testing results adequate to address the relevant rating criteria.  The Board finds that July 2009, June 2014, and May 2016 VA examinations are, however, adequate for rating purposes because they were performed by a medical professional, were based on examination of the Veteran, and reported findings from pulmonary function testing pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.   As the Board will discuss in more detail below, disability due to service-connected pleural plaque formation is shown to have increased over the appeal period such that a staged rating is warranted and a higher initial rating has been assigned from June 3, 2014. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Service connected bilateral pleural plaque formation was initially rated under Diagnostic Code 6899-6833.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  From May 2016, the disability was alternately rated under Diagnostic Code 6833-6845 based on chronic pleural effusion or fibrosis.  The Board will consider whether a higher initial rating is warranted under both of the applicable rating criteria.

Diagnostic Code 6833 (asbestosis) is rated under the General Rating Formula for Interstitial Lung Disease, which provides for a 10 percent rating where a pulmonary function test (PFT) shows Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A higher 30 percent rating is assigned with FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is assigned with a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min with cardio respiratory limitation.  A 100 percent rating is assigned with FVC of less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation, or; cor pulmonale or pulmonary hypertension, or; disability that requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

Under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840-6845), a 10 percent rating is assigned with Forced Expiratory Volume at one second (FEV-1) of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A higher 30 percent rating is assigned with FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is assignable with FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiac or respiratory limitation).  A 100 percent rating is assigned with FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; disability that requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran contends that a higher initial rating is warranted for service-connected bilateral pleural plaque formation.  During an April 2013 Travel Board hearing, the Veteran described symptoms of cough, difficulty with breathing, and the use of inhalers.  

The Board notes that the Veteran is also shown to have nonservice-connected emphysema.  In a September 2014 statement, a prior representative of record asserted that it is impossible to distinguish and evaluate separately the effects of the Veteran's nonservice-connected emphysema from his asbestos-related disability.  While August 2014 and May 2015 VA opinions indicate that emphysema is not related to the Veteran's service-connected disability or asbestos exposure in-service, the Board finds, nonetheless, that it is unable to separate out the effects of the service-connected disability from the nonservice-connected disability on relevant pulmonary function tests.  Thus, all signs and symptoms shown on pulmonary function testing will be attributed to the service-connected pleural plaque formation.  See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

As noted above, prior October 2003 and January 2004 VA examinations obtained in conjunction with the initial claim for service connection did not include adequate pulmonary function testing results for the purpose of rating the Veteran's disability under Diagnostic Codes 6833 and 6845.

A July 2009 VA examination shows that that the Veteran reported symptoms of shortness of breath with moderate activity and a daily cough.  June 2009 pulmonary function testing results showed an FVC of 99 percent predicted, FEV-1 of 108 percent predicted, an FEV-1/FVC of 109 percent predicted, and DLCO (SB) of 90 percent predicted.  The pulmonary function test was stated to be normal.

A June 2014 VA examination shows that the Veteran had emphysema and used inhalation bronchodilator therapy intermittently.  The Veteran reported increasing shortness of breath.  Pulmonary function testing completed on June 3, 2014, the date of the VA examination, showed an FVC of 84 percent predicted, FEV-1 of 89 percent predicted, an FEV-1/FVC of 106 percent predicted, and DLCO(SB) of 74 percent predicted.  It was noted that the isolated reduction in diffusing capacity for carbon monoxide (DLCO) in combination with relatively normal spirometry suggested that emphysema, interstitial lung disease, a right to left shunt, pulmonary vascular disease, or anemia could be present.  Thus, while August 2014 and May 2016 VA opinions appear to attribute the Veteran's impairment to nonservice-connected emphysema, stating that there was no diagnosis of asbestosis or evidence of respiratory disability to pleural plaques, the reduction in DLSO (SB) shown on pulmonary function testing appears to be attributed to several factors to include interstitial lung disease which, in this case, is represented by the Veteran's service-connected pleural plaque formation.  Accordingly, the Board finds that the pulmonary findings are probative in evaluating the Veteran's service-connected disability.  

A May 2016 VA examination identified a diagnosis of pleural plaques.  Pulmonary function testing showed an FVC of 81 percent predicted, FEV-1 of 83 percent predicted, an FEV-1/FVC of 107 percent predicted, and DLCO (SB) of 70 percent predicted.  The respiratory condition was stated to be stable, with no evidence of respiratory disability due to plural plaques.  Emphysema was stated to be unrelated to pleural plaques.  Both June 2014 and May 2016 VA examiners opined that the Veteran's respiratory condition did not impact his ability to work.  

The Board finds that for the rating period prior to June 3, 2014, bilateral pleural plaque formations were manifested by FVC of greater than 80 percent predicted, FEV-1 of greater than 80 percent of predicted FEV-1/FVC of greater than 80, and DLCO (SB) of greater than 80 percent predicted.  June 2009 pulmonary function testing results showed an FVC of 99 percent predicted, FEV-1 of 108 percent predicted, an FEV-1/FVC of 109 percent predicted, and DLCO (SB) of 90 percent predicted.  Accordingly, the Board finds that prior to June 3, 2014, a compensable rating is not warranted under either Diagnostic Code 6833 or 6845.  See 38 C.F.R. 
§ 4.97. 

June 2014 and May 2016 VA examinations show that the Veteran's disability had increased in severity.  For the rating period from June 3, 2014,  bilateral pleural plaque formations were manifested by FVC of greater than 80 percent predicted, FEV-1 of greater than 80 percent of predicted, FEV-1/FVC of greater than 80 percent predicted, and DLCO (SB) of between 66 to 80 percent predicted.  In that regard, the June 2014 pulmonary function testing showed DLCO (SB) of 74 and a May 2016 pulmonary function testing showed DLCO (SB) of 70 percent.  For these reasons, the Board finds that from June 3, 2014, a higher initial 10 percent rating is assignable under either Diagnostic Code 6833 or 6845.  See 38 C.F.R. § 4.97. 

The Board notes that separate 10 percent disability ratings are not assignable under Diagnostic Code 6833 and 6845 based on the same pulmonary manifestations as this would constitute pyramiding.  Additionally, the Board finds that the earliest date that an increase in disability was shown was the date of a June 3, 2014 VA examination, which included pulmonary function testing performed on the same day.  Prior to June 3, 2014, the Board finds that it is not factually ascertainable that an increase in disability due to pleural plaque formation had occurred.

From June 3, 2014, the Board finds that the next higher 30 percent rating is not warranted for pleural plaque formation under either Diagnostic Code 6833 or 6845 as pulmonary function testing did not show FVC of 65 to 74 percent predicted, FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  

For the reasons discussed above, the Board finds that prior to June 3, 2014, an initial compensable rating is not warranted for pleural plaque formation, and resolving the benefit of the doubt in favor of the Veteran, from June 3, 2014, an initial 10 percent rating is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014).   

Additionally, the Board finds an inferred claim for TDIU has not been raised by the evidence of record.  While the Veteran indicated in May 2013 Board hearing testimony that shortness of breath limited more physical activity and physical labor, when asked if the condition caused him to be unable to work, the Veteran indicated, ultimately, that he did not know.  The evidence of record does not otherwise tend to raise a claim for a TDIU, and June 2014 and May 2016 VA examinations show that service-connected pleural plaque did not impact the Veteran's ability to work.  For these reasons, the Board finds that a claim for a TDIU has not been raised. 


ORDER

From June 3, 2014, the criteria for a higher initial 10 percent rating for bilateral pleural plaque formations is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


